                                                           Form 1
                                       Individual Estate Property Record and Report                                                                 Page: 1

                                                        Asset Cases
Case No.: 09-48019                                                                      Trustee Name:      (420470) Timothy J. Miller
Case Name:    BOWDEN, CALVIN                                                            Date Filed (f) or Converted (c): 06/23/2020 (f)
              BOWDEN, LINDA
                                                                                        § 341(a) Meeting Date:       05/13/2009
For Period Ending:       06/26/2020                                                     Claims Bar Date:      09/24/2020

                                   1                            2                      3                         4                 5                    6

                           Asset Description                 Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                              Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                             Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                        and Other Costs)

    1       RESIDENCE 1710 KNOWLES,                          120,800.00                 120,800.00                                      0.00                         FA
            YPSILANTI MI 48198

    2       CHECKING ACCOUNT (EST.) BANK OF                         800.00                   800.00                                     0.00                         FA
            AMERICA

    3       SAVINGS ACCOUNT (EST.) BANK OF                           19.00                     19.00                                    0.00                         FA
            AMERICA

    4       FURNITURE                                           3,000.00                    3,000.00                                    0.00                         FA

    5       CLOTHING                                          17,000.00                    17,000.00                                    0.00                         FA

    6       MISCELLANEOUS JEWELRY                               1,825.00                    1,825.00                                    0.00                         FA

    7       WHOLE LIFE INSURANCE POLICY AAA                           0.00                      0.00                                    0.00                         FA
            (LOAN AGAINST THIS POLICY)

    8       TIAACREF                                          30,000.00                    30,000.00                                    0.00                         FA

    9       ANTICIPATED 2008 FEDERAL AND                        2,000.00                    2,000.00                                    0.00                         FA
            STATE INCOME TAX RETURN

   10       1995 CHRYSLER TOWN & COUNTRY                             50.00                     50.00                                    0.00                         FA
            VAN 180,000 MILES

   11       Wells Fargo settlement (u)                                0.00                 13,233.84                              13,233.84                          FA

  11        Assets Totals (Excluding unknown values)        $175,494.00                $188,727.84                             $13,233.84                      $0.00



Major Activities Affecting Case Closing:




Initial Projected Date Of Final Report (TFR): 10/29/2020                     Current Projected Date Of Final Report (TFR):             10/29/2020


                      06/26/2020                                                             /s/Timothy J. Miller
                           Date                                                              Timothy J. Miller




                   09-48019-mlo                 Doc 27     Filed 06/26/20            Entered 06/26/20 14:05:45                         Page 1 of 3
                                                                  Form 2
                                                                                                                                                    Page: 1
                                                  Cash Receipts And Disbursements Record
Case No.:                  09-48019                                      Trustee Name:                       Timothy J. Miller (420470)
Case Name:                 BOWDEN, CALVIN                                Bank Name:                          Metropolitan Commercial Bank
                           BOWDEN, LINDA                                 Account #:                          ******7662 Checking
Taxpayer ID #:             REQUESTED                                     Blanket Bond (per case limit): $2,000,000.00
For Period Ending: 06/26/2020                                            Separate Bond (if applicable): N/A

    1          2                           3                                       4                              5                     6                     7

  Trans.    Check or          Paid To / Received From        Description of Transaction        Uniform         Deposit            Disbursement       Account Balance
   Date      Ref. #                                                                           Tran. Code         $                      $

 06/26/20     {11}         Wells Fargo                    Wells Fargo settlement               1249-000          ! 13,233.84                                      13,233.84


              Account
                                  Balance Forward                                  0.00
                       1                       Deposits                    13,233.84             0                    Checks                                  0.00
                       0           Interest Postings                               0.00          0          Adjustments Out                                   0.00
                                               Subtotal                    13,233.84             0            Transfers Out                                   0.00
                       0              Adjustments In                               0.00                                  Total                                0.00
                       0                 Transfers In                              0.00
                                                  Total                    13,233.84


                                                                                          Page Subtotals:       $13,233.84                  $0.00




                     09-48019-mlo                  Doc 27     Filed 06/26/20              Entered 06/26/20 14:05:45                     Page 2 of 3
{ } Asset Reference(s)                                                                                                         ! - transaction has not been cleared
                                                      Form 2
                                                                                                                               Page: 2
                                      Cash Receipts And Disbursements Record
Case No.:           09-48019                                 Trustee Name:                   Timothy J. Miller (420470)
                    BOWDEN, CALVIN
Case Name:                                                   Bank Name:                      Metropolitan Commercial Bank
                    BOWDEN, LINDA
                                                             Account #:                      ******7662 Checking
Taxpayer ID #:      REQUESTED
                                                             Blanket Bond (per case limit): $2,000,000.00
For Period Ending: 06/26/2020
                                                             Separate Bond (if applicable): N/A


                                      Net Receipts:           $13,233.84
                            Plus Gross Adjustments:                 $0.00
                           Less Payments to Debtor:                 $0.00
                 Less Other Noncompensable Items:                   $0.00

                                        Net Estate:           $13,233.84




                                                                                                NET                       ACCOUNT
                               TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS                  BALANCES
                               ******7662 Checking                              $13,233.84            $0.00                   $13,233.84

                                                                                $13,233.84                     $0.00           $13,233.84




                 06/26/2020                                          /s/Timothy J. Miller
                    Date                                             Timothy J. Miller




                  09-48019-mlo            Doc 27      Filed 06/26/20        Entered 06/26/20 14:05:45                  Page 3 of 3
